Plaintiff in error was convicted of the crime of unlawful sale of intoxicating liquor, and his punishment fixed by the jury at a fine of $125 and imprisonment in the county jail for 100 days.
The evidence of the state was that the defendant was a porter in a barber shop and shoe shining parlor; that he sold a half pint of whisky to one F. M. Foster, who paid him $1 for same. This whisky was marked and delivered to the sheriff and introduced in evidence. Foster testified that Red Hays was with him when he bought the whisky and took a drink of it.
Hays, testifying for the defendant, admitted that he was with Foster at defendant's place of business at the time alleged in the information, and admitted that he took a drink with Foster, but said, if Foster bought any whisky from the defendant, he did not see it.
Defendant presents but one question, the sufficiency of the evidence.
This contention is without any merit.
The cause is therefore affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur. *Page 38